Exhibit 10.11
Compensatory Arrangements for Named Executive Officers
The Bank is an “at will” employer and does not provide written employment
agreements to any of its employees. However, employees, including Named
Executive Officers (or “NEOs”), receive (a) cash compensation (i.e., (i) base
salary, and, for exempt employees, (ii) “variable” or “at risk” short-term
incentive compensation); (b) retirement-related benefits (i.e., Qualified
Defined Benefit Plan; Qualified Defined Contribution Plan; Nonqualified Defined
Benefit Portion of the Benefit Equalization Plan (“BEP”); Nonqualified Defined
Contribution Portion of the BEP; Nonqualified Profit Sharing Plan; and,
effective January 1, 2009, a Nonqualified Deferred Compensation Plan); and
(c) health and welfare programs and other benefits. Other benefits, which are
available to all regular employees, include medical, dental, vision care, life,
business travel accident, and short and long term disability insurance, flexible
spending accounts, an employee assistance program, educational development
assistance, voluntary life insurance, long term care insurance, fitness club
reimbursement and severance pay. An additional benefit offered to all officers,
age 40 or greater, or who are at Vice President rank or above, is a physical
examination every 18 months.
The annual base salaries for the Named Executive Officers are as follows (whole
dollars):

                      2008     2009  
Alfred A. DelliBovi
  $ 615,634     $ 649,494  
Patrick A. Morgan
    305,411       319,154  
Peter S. Leung
    405,066       423,294  
Paul B. Héroux
    288,019       300,980  
Craig E. Reynolds
    282,613       295,331  

More information about compensation arrangements can be found in Item 11 of the
Annual Report on Form 10-K.

 

